                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

IMPLICIT, LLC,                               §
                                             §
       Plaintiff,                            §
                                             §          Civil Action No. 2:18-cv-53-JRG
v.                                           §                    LEAD CASE
                                             §
NETSCOUT SYTEMS, INC.,                       §           JURY TRIAL DEMANDED
                                             §
       Defendant.                            §


         JOINT MOTION TO AMEND DOCKET CONTROL ORDER (DKT. 36)


       COME NOW JOINTLY Plaintiff Implicit, LLC (“Implicit”) and Defendants NetScout

Systems, Inc. (“NetScout”) and Sandvine Corporation (“Sandvine”) and respectfully move to

amend the Court’s Docket Control Order dated July 19, 2018 (Dkt. 36). In support thereof, the

parties would respectfully show the Court as follows:

       The parties seek a First Amended Docket Control Order amending the deadlines to serve

supplemental infringement contentions and supplemental invalidity contentions and to comply

with P.R. 4-1, 4-2, 4-3, and 4-4. The requested amendments do not affect any other deadlines,

including any hearing deadlines.     The parties request these schedule modifications not for

purposes of delay but to allow further time for the parties to evaluate their positions and so that

justice may be served. The current schedule, which sets the claim construction hearing for

March 27, 2019, provides ample time to accommodate the requested modifications.
        The proposed modifications are detailed in the following chart:

  Event                                               Old Deadline        New Deadline

  Implicit to serve Supplemental Infringement         October 30, 2018    November 28, 2018
  Contentions as to NetScout and Sandvine
  NetScout and Sandvine to serve                                          January 25, 2019
  Supplemental Invalidity Contentions
  Comply with P.R. 4-1 (Exchange Proposed             November 19, 2018   December 13, 2018
  Claim Terms)
  Comply with P.R. 4-2 (Exchange                      December 12, 2019   January 18, 2019
  Preliminary Claim Constructions)
  Comply with P.R. 4-3 (Joint Claim                   January 9, 2019     January 25, 2019
  Construction Statement)
  Comply with P.R. 4-4 (Deadline to Complete January 30, 2019             February 7, 2019
  Claim Construction Discovery)

        WHEREFORE, PREMISES CONSIDERED, Implicit, NetScout, and Sandvine

respectfully pray that the Court enter the attached First Amended Docket Control Order, and for

all other relief to which they are justly entitled.




                                                      2
Dated: November 1, 2018                     Respectfully submitted,

By: /s/ Mark C. Lang                        By: /s/ William E. Davis, III
Abran J. Kean (CO Bar 44660)                William E. Davis, III
ERISE IP, P.A.                              Texas State Bar No. 24047416
5600 Greenwood Plaza Blvd., Suite 200       bdavis@bdavisfirm.com
Greenwood Village, CO 80111                 Christian J. Hurt
Telephone: (913) 777-5600                   Texas State Bar No. 24059987
                                            churt@bdavisfirm.com
Eric A. Buresh (KS Bar 19895)               Edward Chin (Of Counsel)
Mark C. Lang (KS Bar 26185)                 Texas State Bar No. 50511688
ERISE IP, P.A.                              echin@bdavisfirm.com
7015 College Blvd., Suite 700               Debra Coleman (Of Counsel)
Overland Park, Kansas 66211                 Texas State Bar No. 24059595
Telephone: (913) 777-5600                   dcoleman@bdavisfirm.com
Facsimile: (913) 777-5601                   The Davis Firm, PC
eric.buresh@eriseip.com                     213 N. Fredonia Street, Suite 230
abran.kean@eriseip.com                      Longview, Texas 75601
mark.lang@eriseip.com                       Telephone: (903) 230-9090
                                            Facsimile: (903) 230-9661
Melissa Smith
Texas State Bar No. 24001351                Counsel for Plaintiff
melissa@gillamsmithlaw.com                  Implicit, LLC
GILLAM & SMITH, L.L.P.
303 South Washington Avenue
Marshall, Texas 75670
Telephone: 903-934-8450
Facsimile: 903-934-9257

Counsel for Defendant
NetScout Systems, Inc.

By: /s/ Mark C. Lang
Abran J. Kean
State Bar No. 44660
Email: abran.kean@eriseip.com
ERISE IP, P.A.
5600 Greenwood Plaza Blvd., Suite 200
Greenwood Village, Colorado 80111
Telephone: (913) 777-5600
Facsimile: (913) 777-5601

Eric A. Buresh
KS Bar No. 19895
Email: eric.buresh@eriseip.com
Mark C. Lang



                                        3
KS Bar No. 26185
Email: mark.lang@eriseip.com
ERISE IP, P.A.
7015 College Blvd., Suite 700
Overland Park, Kansas 66211
Telephone: (913) 777-5600
Facsimile: (913) 777-5601

Melissa Richards Smith
Texas State Bar No. 24001351
Email: melissa@gillamsmithlaw.com
GILLAM & SMITH, LLP
303 South Washington Avenue
Marshall, Texas 75670
Telephone: (903) 934-8450
Facsimile: (903) 934-9257

Counsel for Defendant
Sandvine Corporation


                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document is being filed electronically in
compliance with Local Rule CV-5(a). As such, this document is being served on all counsel who
are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V). Pursuant to
Federal Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of record not
deemed to have consented to electronic service will be served with a true and correct copy of the
foregoing by email on this November 1, 2018.

                                                    /s/ William E. Davis, III
                                                    William E. Davis, III




                                               4
